Citation Nr: 0835638	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant is the surviving spouse of the veteran, who is 
reported to have had active service from March 1956 to 
September 1956, and from March 1962 to August 1987.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
the veteran's death as metastatic non-small cell carcinoma.

2.  The metastatic non-small cell carcinoma implicated in the 
veteran's death was not etiologically related to active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on the VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required at the time of his or her death; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the RO by way of a 
letters sent to the appellant in March and April 2003 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  While the Board cannot locate a 
letter that advised the appellant of the bases for assigning 
ratings and effective dates, since the Board has decided not 
to grant service connection for cause of death, such notice 
is not required under Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Additionally, while the Board recognizes the additional 
notice requirements in DIC claims pursuant to Hupp, the Board 
finds that this information was essentially provided in the 
VCAA notice letters and statements from the appellant in her 
September 2004 notice of disagreement asserting that the 
veteran's symptoms immediately prior to death were consistent 
with a diagnosis of Hodgkin's disease, and thereby warranted 
a finding of entitlement to presumptive service connection 
for that disease and cause of death based on herbicide 
exposure, clearly evidences her understanding that the 
veteran was not service connected of any disability, and the 
evidence and information that was therefore required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Consequently, the Board finds that a remand of 
the appellant's DIC claim pursuant to the Hupp case is not 
warranted.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims file, 
as are the final private medical reports and records.  The 
Board further notes that the appellant has been provided with 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The appellant has also not indicated any 
intention to provide additional evidence in support of her 
claim, and has not requested that VA assist her in obtaining 
any other evidence.  While the Board has considered remanding 
the claim for an etiological opinion regarding the cancer 
that was implicated in the veteran's death, since the cancer 
was not at any time diagnosed as a cancer entitled to 
presumptive service connection based on exposure to Agent 
Orange, and there is no competent evidence linking the 
veteran's cancer to service based on exposure to Agent Orange 
or otherwise, the Board finds that remand for a review of the 
record and etiological opinion as to this claim is not 
warranted.  38 C.F.R. § 3.159(c)(B) and (C) (2007).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Service Connection for Cause of Death

Appellant asserts that the veteran's symptoms immediately 
prior to death were consistent with a diagnosis of Hodgkin's 
disease, and thereby warrant entitlement to presumptive 
service connection for that disease and cause of death based 
on exposure to Agent Orange.

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2007).  

None of the veteran's service medical records discloses any 
reference to metastatic non-small cell carcinoma.  

The veteran's private treatment records over the period of 
March and April 2003 reflects that the veteran was admitted 
to the hospital in late March 2003 with complaints of 
atypical chest pain, weight loss, and constipation.  
Laboratory results revealed elevated liver function studies 
and computed tomography (CT) of the chest and abdomen 
revealed liver metastasis, metastatic spleen lesions, and a 
large adrenal mass.  A CT-guided needle liver biopsy was 
positive for malignancy.  Physical examination in the 
submandibular area revealed palpable multiple 1 x 1 
centimeter lymph nodes, mobile, and nontender on palpation.  
There was a single enlarged lymph node of 2 x 2 centimeters 
in diameter and mobile.  At the time of consultation on March 
28, 2003, the assessment was metastatic cancer of unknown 
origin.  As a result of diffuse liver metastasis and enlarged 
adrenal gland and elevated carcinoembryonic antigen (CEA) 
level, colon cancer was highly suspected.  Following 
consultation with a pathologist, the examiner commented that 
this was a non-small cell cancer of unknown origin, and that 
the most common differential diagnosis would be colon 
carcinoma or malignant melanoma.

The March 2003 CT scan of the abdomen also revealed a 
possible mass in the mid pole of the right kidney.  

The veteran underwent a colonoscopy on April 9, 2003, but it 
was noted that the veteran had very poor colon preparation 
and that the examiner did not get a good examination.  The 
impression was diverticulosis and hemorrhoids, and that it 
was unclear to the examiner if the veteran had primary colon 
cancer because of the poor preparation.  

On April 11, 2003, the assessment included Stage 4/metastatic 
cancer of unknown etiology.

The death certificate indicates that the veteran died in 
April 2003, and that the immediate cause of death was 
metastatic non-small cell carcinoma. 

An excerpt from a medical dictionary was provided by 
appellant in September 2004, and provided information 
regarding the symptoms associated with lymphomas.  It was 
noted that characteristically, the appearance of a painless, 
enlarged lymph node or nodes was followed by weakness, fever, 
weight loss, and anemia, and that with widespread involvement 
of lymphoid tissue, the spleen and liver usually enlarged, 
and gastrointestinal disturbances, malabsorption, and bone 
lesions frequently developed.  

The record reflects that the veteran was 65 years old when he 
died in April 2003.  A death certificate dated in April 2003 
indicates that the veteran died of metastatic non-small cell 
carcinoma.  There is no medical evidence indicating that the 
veteran's metastatic non-small cell carcinoma was present in 
service or manifest within a period of one year thereafter.  
The Board must point out that the clinical evidence 
overwhelmingly and consistently indicates that the first 
manifestations linked to the metastatic non-small cell 
carcinoma appeared no earlier than March 2003.  There is no 
medical evidence or document that suggests, much less 
indicates, that the veteran's cancer had been present during 
service or within the one year presumptive period after 
separation from service provided for malignant tumors.  
Although appellant maintains that metastatic non-small cell 
carcinoma was related to the veteran's exposure to Agent 
Orange, she has not alleged specifically that metastatic non-
small cell carcinoma was present in service, or within one 
year thereafter.

Instead, the appellant primarily contends that the veteran's 
subsequent development of metastatic non-small cell carcinoma 
was due to Agent Orange exposure during the Vietnam War.  She 
has more particularly asserted that the symptoms exhibited by 
the veteran immediately prior to his death were consistent 
with a diagnosis of Hodgkin's disease for which presumptive 
service connection was available based on exposure to Agent 
Orange.  However, there is no medical opinion evidence in 
support of appellant's connection and her statements to this 
effect are of minimal evidentiary weight.  The Board finds 
that the regulatory provisions for presumptive service 
connection after herbicide exposure also do not support her 
claim.  More specifically, because the Secretary of VA has 
not determined that a presumption of service connection for 
metastatic non-small cell carcinoma is warranted for Agent 
Orange exposed veterans, such a presumption does not apply 
here.  Moreover, the Secretary recently reiterated that there 
was no positive association between herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  

The record further indicates that the veteran's cancer had 
metastasized to the liver, spleen, adrenal gland, and right 
kidney, and the most likely diagnosis was indicated to be 
either colon carcinoma or malignant melanoma.  However, even 
if the Board were to conclude that the veteran had liver 
cancer, adrenal gland cancer, right kidney cancer, colon 
cancer, or malignant melanoma that was primary in nature, 
they are still not among the disorders for which presumptive 
service connection is provided under 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307, 3.309(e).  

Of course, the fact that the Secretary has not determined 
that there is any presumptive basis to service connect 
metastatic non-small cell carcinoma does not preclude the 
appellant from establishing such a relationship.  However, to 
do so, appellant must submit competent medical evidence to 
support her assertion.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this regard, as was noted previously, the 
Board notes that she has been adequately advised of this 
need, and has not been able to provide a persuasive medical 
opinion in support of such a relationship.  

The only additional evidence in support of the appellant's 
assertion that the veteran's metastatic non-small cell 
carcinoma was related to exposure to Agent Orange or was 
otherwise related to his active service consists of 
appellant's statements and an excerpt from a medical 
dictionary concerning symptoms associated with lymphoma.  

In this regard, the Board initially observes that there is 
nothing in the record to show the appellant is other than a 
lay party without any medical expertise.  The United States 
Court of Appeal for Veterans Claims (Court) has held that a 
lay person cannot provide probative evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, as was noted previously, her 
evidentiary assertions concerning medical causation lack any 
probative value.

In addition, with respect to the medical dictionary 
information furnished by appellant concerning symptoms 
associated with lymphoma, as was noted above, the evidence 
supports the conclusion that the cancer that caused the 
veteran's death was metastatic non-small cell carcinoma, and 
in any event, it has been held that to establish service 
connection, medical text evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the evidence, "standing alone," must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Id. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).

In summary, the Board finds that the evidence of record 
establishes that the veteran's metastatic non-small cell 
carcinoma had its onset many years after service.  No 
physician or other health care provider has indicated on the 
record that the veteran's metastatic non-small cell carcinoma 
was present during service or within one year thereafter.  In 
addition, the Secretary has not determined that there is a 
positive association between herbicides and the development 
of this type of cancer, and the appellant's lay assertions 
that the veteran's symptoms were consistent with a diagnosis 
of lymphoma associated with Hodgkin's disease are neither 
competent nor probative of the critical issues in question.  
Accordingly, the Board has no alternative but to conclude 
that a preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


